 320DECISIONSOF NATIONAL LABOR RELATIONS BOARDherein be consolidated, in the absence of the pendency in the RD case of the ques-tion of whether the election should be held or the petition dismissed, I find no basisfor even inferring the existence of a directive to consider such a question.Therefore,I consider it outside the scope of my authority in this proceeding to make anyrecommendation to the Board with respect to the appropriateness of the remedysuggested by the EA and the General Counsel.However, in light of the finding in the CA case of a violation of Section 8(a)(1),the Board might wish to consider whether it would effectuate the policy of the Actto overrule the Acting Regional Director's approval of the stipulation for certifica-tion upon consent election and dismiss the petition in the RD case. I believe itwould be inappropriate for me to make a gratuitous recommendation with respectto the appropriateness of the Board undertaking consideration of this question orwith respect to how the question should be determined, were it to be considered.Upon the basis of the foregoing findings of fact, and upon the entire record in thisproceeding, I make the following:CONCLUSIONS OF LAw1.The Respondent is engaged in commerce within the meaning of Section 2(6)and (7) of the Act.2.The EA is a labor organization within the meaning of Section 2(5) of the Act.3.By implanting in the mind of an employee the idea of organizing a movementto decertify a union which is the recognized bargaining representative for the unitof which said employee is a member, encouraging him to take such 'action, and ad-vising him of the initial steps to take, Respondent did initiate such a movement andthereby has interfered with employees in the exercise of their statutory rights withinthe meaning of Section 8 (a) (1) of the Act.4.The aforesaid unfair labor practice affects commerce within the meaning ofSection 2(6) and (7) of the Act.5.None of the allegations of unfair labor practices set forth in paragraphsnumbered 9 and 10 of the complaint herein has been sustained.6.The allegations set forth in paragraph numbered 8 have been sustained to theextent of the finding in paragraph numbered 3 hereinabove[Recommendations omitted from publication.]McCormick Construction CompanyandJoseph HenderLocal Union 542, International Union of Operating Engineers,AFL-CIOandJoseph Hender.CasesNos. 4-C%1-1670 and4-CB-421.March 15, 1962SUPPLEMENTAL DECISION AND ORDEROn March 23, 1960, the Board issued its Decision and Order in theabove-entitled proceeding,' finding that the Respondent Company andthe Respondent Union had engaged in and were engaging in certainunfair labor practices violative of Section 8(a) (3) and (1) andSection 8(b) (2) and (1) (A) of the Act, respectively. In brief, theBoard found that the Respondents entered into and maintained ahiring arrangement which failed to contain certain safeguards re-quired by the Board as set forth in itsMountain Pacificdecision.2In addition, the Board found that the Respondents by maintainingand enforcing this arrangement discriminated against Joseph Hender.1 126 NLRB 1246. (Member Fanning not participating )2MountainPacificChapterof theAssociatedGeneral Contractors,Inc, etal, 119NLRB 883136 NLRB No. 33. HOUSTON BUILDING & CONSTRUCTION TRADES COUNCIL321On October 31, 1960, the Board filed in the United States Court ofAppeals for the Third Circuit a petition for enforcement of its De-cision and Order.On April 4, 1961, the court remanded this case tothe Board "for further consideration and determination of the properparty respondent." 3On April 17, 1961, the Supreme Court of theUnited States handed down its decision inLocal 357, Teamsters 4which rejected the Board's determination in theMountain Pacificcasethat an exclusive hiring arrangement was discriminatory unlessit contained certain safeguards.In theNews Syndicatecase,' theCourt also rejected the Board's conclusion that an agreement whichgives foremen hiring authority was necessarily unlawful where theforemen were members of the union and the union's constitution pro-vides that foremen hire only members of the union.In light of these decisions, the Board 6 has reexamined its con-clusions in the above-entitled consolidated proceeding and concludesthat the record does not preponderantly establish either that theparties operated an unlawful hiring arrangement, or that the refusalof employment to Joseph Hender was violative of the Act.'Accord-ingly, we shall dismiss the complaint in its entirety.[The Board dismissed the complaint.]3 In view of our dismissal of the complaint herein,we need not pass on this issue.4Local 357,International Brotherhood of Teamsters,Chauffeurs,Warehousemen andHelpers of America(Los Angeles-Seattle Motor Express)v.N.L.R.B.,356 U.S. 667.6N.L.R.B. v. News Syndicate Company,Inc. and New York Mailers'Union No. 6, Inter-national Typographical Union,AFL-CIO,365 U.S. 695.6Pursuant to the provision of Section 3(b) of the National Labor Relations Act, theBoard has delegated its powers in connection with this case to a three-member panel[Members Leedom,Fanning, and Brown].I Subsequent to the hearing herein,while the case was on remand from the Circuit CourtofAppeals for the Third Circuit,Local Union 542, International Union of OperatingEngineers,alleged that Hender was discriminated against because he opposed the adminis-tration of the Local Union by a trusteeship which was established by the InternationalUnion and was in existence during the alleged unfair labor practices.No evidence dealingwith the trusteeship or Hender's position with respect thereto was presented at the hearing.Having considered the foregoing assertion in the nature of a motion to adduce additionalevidence regarding Hender's employment,we are constrained to deny such motion as itdoes not deal with newly discovered evidence or evidence that was not available at thetime of the hearing.Sheet Metal Workers International Association,Local Union No.99(Dohrmann Hotel supply Company),120 NLRB 1366, 1367.Houston Building and Construction Trades CounciliandClaudeEverett Construction Company.Case No. 23-CP-2.March 16,1960DECISION AND ORDEROn July 28,1961, Trial Examiner William F. Scharnikow issued hisIntermediate Report in the above-entitled proceeding, finding that theIThe name of the Respondent appears as amended at the hearing.136 NLRB No. 28.